     Case 3:19-cv-02255-JLS-JLB Document 31 Filed 07/21/21 PageID.405 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL JOSEPH                                      Case No.: 19-CV-2255 JLS (JLB)
     SCHWERDTFEGER,
12
                                        Plaintiff,       ORDER DISMISSING ACTION
13                                                       WITHOUT PREJUDICE PURSUANT
     v.                                                  TO MARCH 30, 2021 ORDER
14
     PARAMO, Warden; R. BUCKEL,
15                                                       (ECF No. 28)
     Assoc. Warden Business Services; and
16   UNKNOWN CDCR AGENT,
     Supervisor of Plant Operations,
17
                                     Defendants.
18
19         On March 30, 2021, the Court revoked Plaintiff’s in forma pauperis status and
20   granted Plaintiff thirty days within which to pay the applicable filing fee. See generally
21   ECF No. 28. The Court expressly noted that, “[s]hould Plaintiff fail timely to pay the filing
22   fee, the Court will dismiss this action without prejudice.” Id. at 13. Although nearly four
23   months have passed, Plaintiff has yet to pay the filing fee. Accordingly, the Court
24   DISMISSES this action WITHOUT PREJUDICE.
25         IT IS SO ORDERED.
26   Dated: July 21, 2021
27
28

                                                     1
                                                                                19-CV-2255 JLS (JLB)
